Citation Nr: 1118542	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for anemia, status post hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION


The Veteran had active service from July 1985 to January 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In a May 2010 decision, the Board reopened the claim of service connection and remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's anemia clearly and unmistakably existed prior to service and clearly and unmistakably did not increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for anemia have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in August 2004 and March 2006 letters, and the claim was readjudicated in a February 2007 statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA afforded the appellant examinations and obtained  medical opinions as to the relationship between the anemia and service, and the Board finds the examination is adequate and the opinion is probative:  the examiner reviewed the claims file, elicited a medical history, conducted all appropriate testing, and provided opinions with rationale, and the Veteran has not contended that any examination is inadequate. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service medical records do not reveal any treatment or complaints for anemia.  A March 1992 service treatment record does reflect the Veteran's history that she needed a profile for cold weather long distance running due to anemia.  The Veteran explained that she hyperventilated, overheated and became nauseated for several days when she had to perform long distance running in the cold.  The record indicates that a review of the "HCT" in 1989 and 1990 revealed lower normal results.  The Veteran was assessed with history of cold intolerance, unlikely secondary to lower HCT.  Additionally, a January 1993 service treatment record notes that the Veteran was "mildly anemic (HG 12.4)."  

A handwritten addendum on an October 1996 VA medical record indicates that the Veteran was placed on iron for anemia in December 1996.  

An August 1997 VA examination record indicates that laboratory testing revealed anemia.  The examiner indicated that the anemia was probably secondary to menstrual blood loss.  

A VA gynecological examination was also conducted in August 1997.  At that time, the Veteran reported a regular menstrual cycle.  After examination, the Veteran was assessed with status-post caesarian section secondary to herpes simplex outbreak and sterilization procedure in 1987 and enlarged uterus on clinical exam.  

A July 2002 AFB treatment record reflects the Veteran's history of fatigue, headaches, nausea, and feeling "cold" for three days.  After examination, the Veteran was assessed with chronic anemia.  

An August 2002 private treatment record reflects the Veteran's history of anemia and heavy periods.  The record indicates that the Veteran was first seen in December 1998, at which time she reported menorrhagia, had an iron of 24, TIBC of 490, and iron saturation of five percent.  The record further indicates that she was provided INFed in January 1999, which resolved the iron deficiency.  After examination, the Veteran was assessed with anemia, most likely iron deficiency anemia.  An October 2002 private treatment record reflects a diagnosis of iron deficiency anemia secondary to menorrhagia.  The record indicates that the anemia was cured by a hysterectomy.  See also March 2003 AFB treatment record (anemia resolved).  

In June 2007, a private treating physician submitted a statement.  The physician indicated that the Veteran as initially seen in 1998, at which time she presented with iron-deficiency anemia and complained of a heavy menstrual cycle.  The physician reported that the Veteran's iron-deficiency anemia was secondary to menorrhagia, which was secondary to fibroids of the uterus.  The physician noted that the Veteran did have a slightly decreased H/H prior to 1995 on several occasions.  See June 2007 Spencer statement.  

A VA examination was scheduled in January 2008.  At that time, the Veteran did not undergo examination or ancillary testing because she had not known the examination was going to be conducted and she was not prepared.  After review of the claims file and discussion with the Veteran, the examiner opined that the Veteran's anemia was present during service.  The examiner added the anemia/fibroids/hysterectomy were not caused by service.  The examiner noted that the Veteran underwent a hysterectomy five years after discharge from service, that laboratory testing dating prior to the hysterectomy showed mild to moderate anemia, and that recent laboratory studies showed that the Veteran continued to have low hemoglobin levels which showed a tendency towards developing anemia.  Based on the fact that the Veteran continued to experience anemia and the fact that she had a hysterectomy five years after discharge, the examiner believed the anemia was a chronic condition that pre-dated and post-dated service.  The examiner added that because the Veteran continued to suffer from anemia, the anemia could no longer be attributed to uterine blood loss, since the Veteran had undergone a hysterectomy.  The examiner added that she was unable to state whether the hysterectomy was related to a condition that started or was present during service.  

The examiner also opined that the Veteran's anemia was not caused by or a result of Reynaud's Disease.  The examiner explained that review of the record did not provide sufficient evidence to support a diagnosis of Reynaud's, noting that the Veteran denied undergoing any testing to diagnose Reynaud's.  The examiner stated that based on current medical knowledge and the available medical literature, she was unable to establish a reasonable connection between the reported distal digit symptoms when exposed to cold and the ongoing anemia.  The examiner stated that until further solid and reasonable evidence as provided, the conditions remained digital pain when exposed to cold temperatures of unknown etiology and unrelated mild anemia of unknown etiology.  

A VA examination was conducted in April 2009.  At that time, the Veteran reported that she was first diagnosed with anemia in 1984 and that she was again told she was anemic in 1986/1987 while she was stationed in Germany.  She reported that she was told she was no longer anemic after she underwent a hysterectomy.  The Veteran reported that she underwent the hysterectomy in an effort to treat menorrhagia, fibroids, and anemia.  After examination and review of the file, the Veteran was diagnosed with menorrhagia, resolved by hysterectomy.  The examiner noted that the hematological exam was normal.  The examiner also noted that historical hematological laboratory values showed a tendency for the Veteran's hemoglobin to fluctuate along the low range of normal, that the Veteran had severe anemia prior to her hysterectomy, and that the anemia resolved after the hysterectomy.  

The examiner opined that the Veteran's anemia was present as early as 1984, prior to service, based on the Veteran's history.  The examiner also reported that the Veteran had a history of mild anemia or a tendency at times to maintain hemoglobin values at the low range of normal and that the Veteran had severe anemia due to excessive menstrual blood loss prior to the hysterectomy.  The examiner reported that since the hysterectomy, the Veteran's hemoglobin values returned to normal but tended to remain in the lower spectrum of normal.  In an addendum, the examiner indicated that the post-service hysterectomy was less likely than not caused or related to any treatment or condition during service.  

Pursuant to the Board remand, another addendum opinion was obtained in June 2010.  With respect to the question of whether the evidence clearly and unmistakably showed that anemia preexisted service, the examiner noted that the Veteran gave a history of pre-service diagnosis.  The examiner stated that the statement unmistakably showed that the Veteran had anemia prior to service as the Veteran appeared to be credible and dependable.  The examiner then determined that the Veteran's anemia was not caused or aggravated by service.  The examiner explained that the Veteran did not have any blood transfusions or medical procedures during service to treat her anemia and that the hysterectomy was conducted five years after separation.  The examiner also reported that the Veteran no longer had anemia.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The Veteran's entrance examination record reflects normal clinical findings and no evidence of anemia.  Consequently, the Veteran is presumed sound upon entry.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a disorder existed prior to service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the veteran, which conformed to accepted medical principles, in conjunction with basis clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(a)(b)(c).

The evidence of record includes statements by the Veteran that her anemia preexisted service.  The record also includes opinions by a VA examiner that the Veteran's anemia preexisted service.  See April 2009 and June 2010 VA examination records.  The Veteran is competent to report a preexisting history of anemia, and the Board finds this history is credible and consistent with the evidence of record.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Based on this history and the opinions of the April 2009 VA examiner that the anemia preexisted service, the Board finds the record includes clear and unmistakable evidence that anemia preexisted service.  See 38 C.F.R. § 3.304(b)(1) and (2).  

To rebut the presumption of soundness, there must also be clear and unmistakable evidence that there was no increase in severity during service.  In this case, the service treatment and examination records do not reflect any treatment, complaints, or abnormal findings due to the Veteran's anemia, which was described as "mild," the Veteran has not alleged that the symptoms associated with her anemia worsened during service, and there is no evidence, to include history, of "severe" anemia, meaning anemia which required treatment, or menorrhagia until December 1998, three years after separation, and no indication of any treatment until December 1996, more than one year after separation.  Additionally, after a review of the record and the Veteran, a VA examiner opined that the anemia was not aggravated by service.  In support of this opinion, the examiner noted that the service treatment records reflected no blood transfusions or medical procedures during service to treat anemia and that the hysterectomy, which was conducted to alleviate the anemia, was conducted five years after separation.  The record contains no countervailing competent medical evidence as to aggravation, and the Board finds the record includes clear and unmistakable evidence of no increase during service and the second prong of the presumption of soundness is rebutted.  Thus, service connection for anemia is denied.


ORDER

Service connection for anemia is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


